941 F.2d 1200
Devoren Stores, Inc.v.City of Philadelphia, Redevelopment Authority of City ofPhiladelphia, Goode (Wilson W.), Tucker (Kevin M.), Williams(Willie), Hazen (Robert G.), McLaughlin (Bernard J.), Guerra(Robert J.), Unknown Employees and Officials ofRedevelopment Authority of City of Philadelphia, UnknownPolice Officers of City of Philadelphia, Unknown Employeesand Officials of City of Philadelphia
NO. 91-1135
United States Court of Appeals,Third Circuit.
JUL 16, 1991

Appeal From:  E.D.Pa.,
Kelly, J.


1
AFFIRMED.